Citation Nr: 1707731	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  13-06 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for service connected left thumb strain, status post old fracture deformity first metacarpal bone.

3.  Entitlement to a compensable evaluation for service connected bilateral hearing loss.  

4.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease, status post myocardial infarction and coronary artery bypass grafting.   

5. Entitlement to special monthly compensation based on the need for regular aid and attendance of another person.

6.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from April 2010, November 2010, and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2013, June 2013, and November 2014 substantive appeals, the Veteran indicated that he wished to testify before a Veterans Law Judge at an in-person hearing at his local VA office regarding the issues listed in the January 2013, May 2013, and September 2014 statements of the case, respectively.  The Board notes that the Veteran has not been scheduled for such a hearing.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge sitting at the Atlanta RO as to the issues listed above.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016), and give the Veteran and his representative opportunity to prepare for the hearing.

The Veteran has the right to submit additional evidence and argument on the m matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




